UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-33173 Moller International, Inc. (Exact name of registrant as specified in its charter) California 68-0006075 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1222 Research Park Drive, Davis CA 95618 (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (530) 756-5086 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2)has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox At November 20, 2009, there were 47,746,177 shares of common stock outstanding. TABLE OF CONTENTS Page # PART I - FINANCIAL INFORMATION ITEM 1– FINANCIAL STATEMENTS Unaudited Consolidated Balance Sheets as of September 30, 2009 and June 30, 2009 1 Unaudited Consolidated Statements of Operations for three months ended September 30, 2009 and September 30, 2008 2 Unaudited Consolidated Statements of Cash Flows for the three months ended September 30, 2009 and September 30, 2008 3 Notes to Unaudited Consolidated Financial Statements 4 ITEM 2 – MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 6 ITEM 3 – QUALITATIVE AND QUANTITATIVE FACTORS CONCERNING MARKET RISKS 7 ITEM 4 T – CONTROLS AND PROCEDURES 7 PART II - OTHER INFORMATION ITEM 1 - Legal Proceedings 8 ITEM 2 - Unregistered Sales of Equity Securities and Use of Proceeds 8 ITEM 3 - Defaults upon Senior Securities 8 ITEM 4 - Submission of Matters to a Vote of Security Holders 8 ITEM 5 - Other Matters 8 SIGNATURES 9 EXHIBITS Exhibit 31.1Certification Pursuant to Section 302 of the Sarbanes Oxley Act 10 Exhibit 31.2Certification Pursuant to Section 302 of the Sarbanes Oxley Act 11 Exhibit 32.1Certification Pursuant to Section 906 of the Sarbanes Oxley Act 12 Exhibit 32.2Certification Pursuant to Section 906 of the Sarbanes Oxley Act 13 ii PART I - FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS MOLLER INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS Unaudited September 30, 2009 June 30, 2009 ASSETS CURRENT ASSETS Cash $ 15,700 $ 3,276 Advances to Employees 588 639 Accounts Receivable Other 441 441 Total current assets 16,729 4,356 PROPERTY AND EQUIPMENT, net of accumulated depreciation 11,214 11,214 OTHER ASSETS 319 353 $ 28,262 $ 15,923 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ 658,181 $ 644,099 Accrued liabilities 452,869 469,130 Accrued liabilities-related parties 508,581 486,984 Accrued liabilities-majority shareholder 3,089,563 2,887,346 Notes payable-other 978,182 978,182 Note payable - majority shareholder 3,170,979 3,105,357 Notes payable - minority shareholders 100,807 369,307 Notes payable - related parties 1,735,666 1,735,766 Deferred wages - employees 304,019 309,643 Customer deposits 394,767 394,767 Total current liabilities 11,393,614 11,380,581 LONG TERM LIABILITIES Deferred wages and interest-majority shareholder 1,170,210 1,085,414 Total liabilities 12,563,824 12,465,995 Commitments and contingencies STOCKHOLDERS' DEFICIT Common stock, authorized, 150,000,000 shares, no par value 47,602,173 and 45,980,565 issued and outstanding respectively 32,989,900 32,712,733 Accumulated deficit (45,525,462 ) (45,162,805 ) Total stockholders' deficit (12,535,562 ) (12,450,072 ) $ 28,262 $ 15,923 See accompanying notes to unaudited consolidated financial statements. 1 MOLLER INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited Three Months Ended September 30, 2009 September 30, 2008 REVENUE Revenues- related parties $ 47,266 $ - Other revenue 3,133 2,851 Total revenues 50,399 2,851 COST OF REVENUE Direct project expenses 696 65,303 Gross profit (loss) 49,703 (62,452 ) OPERATING EXPENSES Selling, general and administrative 145,490 268,705 Rent expense to majority shareholder 132,274 132,036 Depreciation and amortization - 180 Total operating expenses 277,764 400,921 Operating loss (228,061 ) (463,373 ) OTHER EXPENSE Interest expense 56,579 63,401 Interest expense- majority shareholder 78,017 74,420 Total other expense 134,596 137,821 NET LOSS $ (362,657 ) $ (601,194 ) Loss per common share, basic and diluted $ (0.01 ) $ (0.01 ) Weighted average common shares outstanding 47,486,025 45,737,602 See accompanying notes to unaudited consolidated financial statements. 2 MOLLER INTERNATIONAL INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited Three Months Ended September 30, September 30, 2009 2008 Cash Flows From Operating Activities Net Loss $ (362,657 ) $ (601,194 ) Adjustments to reconcile net loss to net cash usedin operating activities: Depreciation expense - 180 Stock-based compensation 4,667 78,148 Change in operating assets and liabilities: Accounts receivable 51 717 Accounts payable 14,082 27,480 Accrued liabilities-related parties 223,814 223,329 Accrued liabilities (16,261 ) 15,966 Other liabilities 79,172 97,236 Other assets 34 492 Net Cash Used in Operating Activities $ (57,098 ) $ (157,646 ) Cash Flows Provided by Financing Activities Proceeds from related party notes payable $ 80,397 $ 170,423 Payments on related party note payable (10,875 ) (12,777 ) Net Cash Provided by Financing Activities $ 69,522 $ 157,646 Net Increase In Cash $ 12,424 $ - Cash, Beginning of Period $ 3,276 $ - Cash, End of Period $ 15,700 $ - Cash paid during the year for: Interest $ - $ - Income taxes - - Supplemental disclosure of non-cash financing activities Contributed capital in the form of contributed common shares $ - $ 50,000 Shares issued as repayment of debt 272,500 - See accompanying notes to unaudited consolidated financial statements. 3 Moller International, Inc. Notes To Consolidated Financial Statements Unaudited NOTE A –BASIS OF PRESENTATION The accompanying unaudited financial statements of Moller International, Inc. (“MI”) have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q.Accordingly, these financial statements may not include all of the information and disclosures required by generally accepted accounting principles for complete financial statements. These financial statements should be read in conjunction with the audited financial statements and the notes thereto for the fiscal year ending June 30, 2009 filed on Form 10-K. In the opinion of management, the accompanying unaudited financial statements contain all adjustments necessary to fairly present MI’s financial position as of September 30, 2009, and its results of operations and its cash flows for the three months ended September 30, 2009 and 2008. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the consolidated financial statements which would substantially duplicate the disclosure contained in the audited consolidated financial statements for 2009 as reported in the 10-K have been omitted. Recently Adopted Accounting Pronouncements Effective this quarter, MI adopted The FASB Accounting Standards Codification (ASC or Codification) and the Hierarchy of Generally Accepted Accounting Principles (GAAP) which establishes the Codification as the sole source for authoritative U.S. GAAP and will supersede all accounting standards in U.S. GAAP, aside from those issued by the SEC. The adoption of the Codification did not have an impact on MI’s financial position, results of operations or cash flows. Since the adoption of the Accounting Standards Codification (ASC)the notes to the consolidated financial statements will no longer make reference to Statement of Financial Accounting Standards (SFAS)or other U.S. GAAP pronouncements. MI does not expect the adoption of any other recently issued accounting pronouncements to have a significant impact on its financial position, results of operations or cash flows. NOTE B – GOING CONCERN As shown in the accompanying financial statements, MI has an accumulated deficits of $45,525,462 and a working capital deficit of $11,376,885 as of September 30, 2009.MI currently has limited recurring revenue-producing products and is continuing its development of products in both the Skycar and Rotapower engine programs.Successful completion of product development activities for either or both of these programs will require significant additional sources of capital.Continuation as a going concern is dependent upon MI’s ability to obtain additional financing sufficient to complete product development activities and provide working capital to fund the manufacture and sale of MI’s products. These factors raise substantial doubt as to MI’s ability to continue as a going concern.Historically, funding was funded by certain shareholders, including, Dr. Paul S. Moller (“Dr.
